Name: Council Regulation (EEC) No 2615/79 of 23 November 1979 amending Article 107 of Regulation (EEC) No 574/72 fixing the procedure for implementing Regulation (EEC) No 1408/71 on the application of social security schemes to employed persons and their families moving within the Community
 Type: Regulation
 Subject Matter: monetary relations;  social protection;  monetary economics;  financial institutions and credit;  labour market
 Date Published: nan

 28 . 11 . 79 Official Journal of the European Communities No L 301 /5 COUNCIL REGULATION (EEC) No 2615/79 of 23 November 1979 amending Article 107 of Regulation (EEC) No 574/72 fixing the procedure for implementing Regulation (EEC) No 1408/71 on the application of social security schemes to employed persons and their families moving within the Community (a) Regulation : Article 12 (2), (3) and (4), the last sentence of Article 19 ( 1 ) (b), the last sentence of Article 22 ( 1 ) ( ii), the penultimate sentence of Article 25 ( 1 ) (b), Article 41 ( 1 ) (c) and (d), Article 46 (3) and (4), Article 50 , the last sentence of Article 52 (b), the last sentence of Article 55 ( 1 ) ( ii ), the first subparagraph of Article 70 ( 1 ), the penultimate sentence of Article 71 ( 1 ) (b) ( ii ) ; (b) Implementing Regulation : Article 34 ( 1 ), Article 119 (2) ; the rate of conversion into a national currency of amounts shown in another national currency shall be the rate calculated by the Commission and based on the monthly average , during the refer ­ ence period defined in paragraph 2, of the exchange rates of those currencies, which are noti ­ fied to the Commission for the purposes of the European Monetary System . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 2, 7 and 51 thereof, Having regard to Council Regulation (EEC) No 1408/71 of 14 June 1971 on the application of social security schemes to employed persons and their fami ­ lies moving within the Community ('), as last amended by Regulation (EEC) No 1517/79 (2), and in particular Article 97 thereof, Having regard to the proposal from the Commis ­ sion (3), Having regard to the opinion of the European Parlia ­ ment (4), Having regard to the opinion of the Economic and Social Committee (5 ), Whereas, by Regulation (EEC) No 3181 /78 (6), the Council established the European Monetary System ; Whereas Article 107 of Council Regulation (EEC) No 574/72 of 21 March 1972 fixing the procedure for implementing Regulation (EEC) No 1408/71 on the application of social security schemes to employed persons and their families moving within the Commu ­ nity (7), as last amended by Regulation (EEC) No 1517/79, lays down the procedure to be followed for currency conversion ; Whereas this procedure should be amended so as to adapt it to the mechanisms laid down for calculating the ECU under the European Monetary System , HAS ADOPTED THIS REGULATION : Article 1 Article 107 of Regulation (EEC) No 574/72 shall be replaced by the following : Article 107 Currency conversion 1 . For the purposes of implementing the following provisions : 2 . The reference period shall be :  the month of January for rates of conversion applicable from 1 April following,  the month of April for rates of conversion applicable from 1 July following,  the month of July for rates of conversion appli ­ cable from 1 October following,  the month of October for rates of conversion applicable from 1 January following. 3 . The exchange rates to be used for the purposes of paragraph 1 shall be the rates notified to the Commission at the same time by the central banks for the calculation of the ECU within the framework of the European Monetary System . (') OJ No L 149, 5 . 7 . 1971 , p. 2 . (2 ) OJ No L 185, 21 . 7 . 1979, p. 1 . (3 ) OJ No C 249, 3 . 10 . 1979 , p. 5 . (4 ) Opinion delivered on 16 November 1979 (not yet published in the Official Journal). ( 5 ) Opinion delivered on 26 September 1979 (not yet published in the Official Journal). (6) OJ No L 379, 30 . 12 . 1978 , p. 2 . (7) OJ No L 74, 27 . 3 . 1972, p. 1 . 4 . The date to be taken into account for deter ­ mining the rates of conversion to be applied in the cases referred to in paragraph 1 shall be fixed by the Administrative Commission on a proposal from the Audit Board . No L 301 /6 Official Journal of the European Communities 28 . 11 . 79 5. The rates of conversion to be applied in the cases referred to in paragraph 1 shall be published in the Official Journal of the European Communi ­ ties in the course of the last month but one preceding the month from the first day of which they are to apply. 6 . In cases not covered by paragraph 1 , the conversion shall be made at the official rate of exchange on the day of payment both for the payment and reimbursement of benefits.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 November 1979 . For the Council The President R. Mac SHARRY